Judgment unanimously reversed, on the law, and writ of habeas corpus dismissed. Memorandum: There is no merit to relator’s claim that he was deprived of the right to counsel at his preliminary parole revocation hearing (People ex rel. Clanton v Smith, 105 AD2d 1123, lv denied 64 NY2d 606; see also, Executive Law § 259-i [3] [c] [iii], [v]; 9 NYCRR 8005.5 [b]; People ex rel. Calloway v Skinner, 33 NY2d 23, 31). Relator’s remaining claim, that he was not given timely notice of the parole violation charges against him (see, Executive Law § 259-i [3] [c] [iii]), is not supported by the record. (Appeal from judgment of Supreme Court, Erie County, Doyle, J.—habeas *525corpus.) Present—Doerr, J. P., Boomer, Green, Pine and Balio, JJ.